              Case 2:20-cv-00079-RSM Document 44 Filed 01/04/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
 7                                                     Case No. C20-79RSM

 8   IN RE: NORTHWEST TERRITORIAL                      ORDER GRANTING APPELLEE’S
     MINT LLC                                          MOTION FOR CONSIDERATION
 9                                                     FOR TREATMENT AS AN
10                                                     AMICUS BRIEF

11
            This matter comes before this Court on the Motion of Appellee, Paula Pehl, requesting
12
13   that the Court consider her submissions filed in this appeal as Amicus in the event that the

14   Court accepts the argument that Appellee has no standing in this matter. Dkt. #40. Ms. Pehl
15
     has filed pleadings in this case as Appellee and the issue of standing was only raised in
16
     Appellant’s Reply Brief. Appellant has consented to Appellee’s submission for consideration
17
     as Amicus Curiae and otherwise does not oppose this Motion. Dkt. #41.
18
19          Based upon the record herein, the Court FINDS and ORDERS that the submissions of

20   Appellee Pehl will be considered by the Court, either as Appellee or as Amicus Curiae, the
21
     request for overlength briefing shall be allowed, and participation in oral argument shall be
22
     allowed if requested by the Court.
23
24          DATED this 4th day of January, 2021.

25
26
27
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
28
     ORDER GRANTING APPELLEE’S
     MOTION FOR CONSIDERATION
     FOR TREATMENT AS AN
     AMICUS BRIEF - 1
